DETAILED ACTION

Summary
This is the initial Office Action based on the Electric Vehicle (EV) Charging System with Down-Sun filed October 27, 2020.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 104613406 A, filed in applicant submitted IDS on March 29, 2022) in view of Tuli (U.S. Pub. No. 2019/0013776 A1) and Rhie (KR 10-0966026, filed in applicant submitted IDS on March 29, 2022).
With regard to claim 1, Hu et al. discloses a system for generating renewable energy with a down-sun wind turbine which comprises: 
a support base defining a vertical axis (2 depicted in Fig. 1 as defining a vertical axis): 5
a crossbeam having a first end and a second end (9 depicted in Fig. 1 as having a right first end and a second left end), wherein 
the crossbeam is mounted on the support base at a predetermined point on the crossbeam (as depicted in Fig. 1, the cited crossbeam 9 is mounted on the cited support base 2 at a predetermined point on the crossbeam 9); 10
a solar panel for harvesting solar energy (12, Fig. 1), wherein 
the solar panel is mounted at the first end of the crossbeam (as depicted in Fig. 1, the cited solar panel 12 is mounted at the cited first end of the crossbeam 9); and 15
a wind turbine for harvesting wind energy (10, Fig. 1), wherein 
the wind turbine is positioned on the crossbeam (as depicted in Fig. 1, the cited wind turbine 10 is positioned on the cited crossbeam 9).

Hu et al. does not disclose wherein the crossbeam is mounted for rotation of the crossbeam in a horizontal plane around the vertical axis of the support base through an azimuthal angle ϴ.
However, Tuli discloses a system for generating renewable energy (see Fig. 1) and teaches a crossbeam 5 mounted to a support base 4 for rotation of the crossbeam 5 in a horizontal plane around the vertical axis of the support base 4 through an azimuthal angle ϴ (see Fig. 1 and see [0072] teaching a motorized system in crossbeam 5 for rotation of the crossbeam 5 around the vertical support base 4).
Tuli teaches the rotation assist in producing optimal energy output or conversion (see [0072]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the crossbeam mounted on the support base of Hu et al. to include mounting the crossbeam to the support base for rotation of the crossbeam, as suggested by Tuli, because it would have provided for producing optimal energy output or conversion. 
Hu et al., as modified above, teaches the solar panel mounted to the crossbeam for rotation with the crossbeam through the angle ϴ and the wind turbine mounted to the crossbeam for rotation with the crossbeam through the angle ϴ because the cited solar panel 12 and the cited wind turbine 10 are mounted on the cited crossbeam 9 which, as modified to include the rotation suggested by Tuli above, would also rotate the mounted solar panel 12 and mounted wind turbine 10.
Hu et al., as modified above, teaches “the wind turbine is positioned on the crossbeam for rotation therewith through the angle ϴ, to maintain the wind turbine down-sun from the solar panel” as Hu et al. teaches the wind turbine 10 positioned at a lateral distance from the solar panel 12 on rotatable crossbeam 9 which is structurally capable of maintaining the wind turbine down-sun from the solar panel, such as when the sun is directly above the solar panel 12.  
Hu et al., as modified above, does not disclose wherein the solar panel is mounted for rotation of the solar panel through an inclination angle around a horizontal axis perpendicular to the crossbeam at the first end of the crossbeam.
However, Rhie discloses a system for generating renewable energy (see Fig. 7) and teaches a solar panel 50 which is mounted for rotations which can tilt the face of solar panel 50 up and down (see Fig. 2 depicting solar panel 50 mounted for rotation by motor 120 and motor 180 which rotates solar panel 50 through an inclination angle). Rhie teaches the solar panel can be positioned by rotation based on a sensed position of the sun.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the solar panel mounted to the first end of the crossbeam of Hu et al. to include mounting the solar panel for rotation as suggested by Rhie because it would have provide for positioning the solar panel based on the position of the sun. 
Hu et al., as modified above, teaches rotation of the cited solar panel 12 through an inclination angle around a horizontal axis perpendicular to the crossbeam 9 at the cited first end of the crossbeam as depicted in Fig. 1 of Hu et al., as modified to include the tilting rotation suggested by Rhie above.
With regard to claim 2, independent claim 1 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al. discloses further comprising
an elevation arm affixed to the second end of the crossbeam for supporting and stabilizing the wind 20turbine on the crossbeam wherein the wind turbine is elevated on the support base to a vertical height, hw, above the crossbeam to minimize a wind block condition for the wind turbine caused by the solar panel (as depicted in annotated Fig. 1 below, an elevation arm affixed to the cited second end of the crossbeam 9 for supporting and stabilizing the wind 20turbine 10 on the crossbeam 9 and the wind turbine 10 is elevated on the support base 2 to a vertical height above the crossbeam 9 cited to read on the claimed “to minimize a wind block condition for the wind turbine caused by the solar panel” since the elevation arm minimizes a wind block condition for the wind turbine 10 caused by the solar panel 9 compared to a configuration without the elevation arm which would position the wind turbine 10 at a lower elevation).

    PNG
    media_image1.png
    450
    550
    media_image1.png
    Greyscale

Annotated Fig. 1
With regard to claim 3, dependent claim 2 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al. discloses wherein 
the wind turbine is mounted on the support base at a distance L from the predetermined point on the crossbeam (as depicted in Fig. 1, the cited wind turbine 10 is mounted on the support base 2 at a lateral distance L from the predetermined point on the crossbeam 9).
With regard to claim 4, independent claim 1 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al. discloses wherein
the support base is a pole (see 2 Fig. 1).
With regard to claim 5, independent claim 1 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al., as modified above, discloses including a tracking mechanism which comprises:
a first motorized mechanism mounted on the crossbeam at the predetermined point for rotating the crossbeam through the azimuthal 5angle ϴ (see Fig. 1 and [0072] of Tuli depicting rotatable connection between the crossbeam 5 and support base 4 at a predetermined point on crossbeam 5 and teaching a motorized system in the crossbeam 5 in which the combination of the rotatable connection and the motorized system is cited to read on the claimed “first motorized mechanism”, as modified into the system of Hu et al. above); and 
a second motorized mechanism mounted at the first end of the crossbeam, and connected with the solar panel for rotating the solar panel through the inclination angle (see Fig. 4-5 of Rhie depicting a second motorized mechanism  including, for example, 120, 140, 180, and 160 which, when modified into the system of Hu et al. above, provides for the second motorized mechanism mounted at the cited first end of the crossbeam 9 of Hu et al. and connected with the solar panel 12 for rotating the solar panel 12 through the inclination angle).
With regard to claim 6, dependent claim 5 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al., as modified above, discloses wherein
the azimuthal angle ϴ is variable 10with the time of day to maintain the sun in a plane perpendicular to the solar panel (the cited structure of Hu et al., as modified above, is cited to read on the claimed “the azimuthal angle ϴ is variable 10with the time of day to maintain the sun in a plane perpendicular to the solar panel” because the azimuthal angle changes with the time of day since the sun’s position changes with the time of day; recall Tuli teaches the rotation assist in producing optimal energy output or conversion which, when modified into the system of Hu et al., would include rotation to position the solar panel 12 of Hu et al. perpendicularly with a plane with the sun to obtain maximum direct incident radiation).
With regard to claim 7, independent claim 1 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al., as modified above, discloses wherein
the inclination angle is variable with the time of day and the latitude of the system to maintain an incidence of sunlight on the solar panel from a direction perpendicular to the solar panel (the system of Hu et al., as modified above, is cited to read on the claimed “the inclination angle is variable with the time of day and the latitude of the system to maintain an incidence of sunlight on the solar panel from a direction perpendicular to the solar panel” because the inclination angle changes with the time of day and latitude of the system as the relative position of the sun changes with the time of day and latitude of the system; recall Rhie teaches the solar panel can be positioned by rotation based on a sensed position of the sun and recall Tuli teaches the rotation assist in producing optimal energy output or conversion which, when modified into the system of Hu et al., would include rotation to position the solar panel 12 of Hu et al. perpendicularly with a plane with the sun to obtain maximum direct incident radiation).
With regard to claim 7, independent claim 1 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al. discloses wherein
the predetermined point is located between the first and second ends of the crossbeam (as depicted in Fig. 1, the cited predetermined point is located between the cited first and second ends of the crossbeam 9).
With regard to claim 10, Hu et al. discloses a system for generating renewable energy which comprises: 
an elongated crossbeam having a first end and a second end (9 depicted in Fig. 1 as having a right first end and a second left end); 
a solar panel for harvesting solar energy (12, Fig. 1), wherein 
the solar panel is mounted at the first end of the crossbeam (as depicted in Fig. 1, the cited solar panel 12 is mounted at the cited first end of the crossbeam 9); 5and 
a wind turbine for harvesting wind energy (10, Fig. 1), wherein 
the wind turbine is positioned at the second end of the crossbeam and at a distance from the solar panel along the crossbeam (as depicted in Fig. 1, the cited wind turbine 10 is positioned at the cited second end of the crossbeam 9 and at a distance from the cited solar panel 12 along the crossbeam 9) and 
to minimize a wind block condition for the wind turbine caused by the solar panel (see annotated Fig. 1 above depicting mounting of wind turbine 10 to crossbeam 9 via an elevation arm which is cited to read on the claimed “to minimize a wind block condition for the wind turbine caused by the solar panel” since the elevation arm minimizes a wind block condition for the wind turbine 10 caused by the solar panel 9 compared to a configuration without the elevation arm which would position the wind turbine 10 at a lower elevation).

Hu et al. does not disclose a first motorized mechanism for rotation of the crossbeam in a horizontal plane around a vertical axis of the support base through an azimuthal angle ϴ.
However, Tuli discloses a system for generating renewable energy (see Fig. 1) and teaches a crossbeam 5 mounted to a support base 4 for rotation of the crossbeam 5 in a horizontal plane around the vertical axis of the support base 4 through an azimuthal angle ϴ (see Fig. 1 and see [0072] teaching a motorized system in crossbeam 5 for rotation of the crossbeam 5 around the vertical support base 4).
Tuli teaches the rotation assist in producing optimal energy output or conversion (see [0072]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the crossbeam mounted on the support base of Hu et al. to include mounting the crossbeam to the support base for rotation of the crossbeam, as suggested by Tuli, because it would have provided for producing optimal energy output or conversion. 
Hu et al., as modified above, teaches the solar panel mounted to the crossbeam for rotation with the crossbeam through the angle ϴ and the wind turbine mounted to the crossbeam for rotation with the crossbeam through the angle ϴ because the cited solar panel 12 and the cited wind turbine 10 are mounted on the cited crossbeam 9 which, as modified to include the rotation suggested by Tuli above, would also rotate the mounted solar panel 12 and mounted wind turbine 10.
Hu et al., as modified above, teaches “the wind turbine is positioned … to maintain the wind turbine down-sun from the solar panel” as Hu et al. teaches the wind turbine 10 positioned at a lateral distance from the solar panel 12 on rotatable crossbeam 9 which is structurally capable of maintaining the wind turbine down-sun from the solar panel, such as when the sun is directly above the solar panel 12.
Hu et al., as modified above, teaches a first motorized mechanism mounted on the crossbeam at the predetermined point for rotating the crossbeam through the azimuthal 5angle ϴ (see Fig. 1 and [0072] of Tuli depicting rotatable connection between the crossbeam 5 and support base 4 at a predetermined point on crossbeam 5 and teaching a motorized system in the crossbeam 5 in which the combination of the rotatable connection and the motorized system is cited to read on the claimed “first motorized mechanism”, as modified into the system of Hu et al. above).
With regard to claim 11, independent claim 10 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. 
Hu et al., as modified above, does not disclose wherein the solar panel is mounted for rotation of the solar panel through an inclination angle around a horizontal axis perpendicular to the crossbeam at the first end of the crossbeam with a second motorized mechanism.
However, Rhie discloses a system for generating renewable energy (see Fig. 7) and teaches a solar panel 50 which is mounted for rotations which can tilt the face of solar panel 50 up and down (see Fig. 2 depicting solar panel 50 mounted for rotation by motor 120 and motor 180 which rotates solar panel 50 through an inclination angle). Rhie teaches the solar panel can be positioned by rotation based on a sensed position of the sun.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the solar panel mounted to the first end of the crossbeam of Hu et al. to include mounting the solar panel for rotation as suggested by Rhie because it would have provide for positioning the solar panel based on the position of the sun. 
Hu et al., as modified above, teaches rotation of the cited solar panel 12 through an inclination angle around a horizontal axis perpendicular to the crossbeam 9 at the cited first end of the crossbeam as depicted in Fig. 1 of Hu et al., as modified to include the tilting rotation suggested by Rhie above.
Hu et al., as modified above, teaches a second motorized mechanism mounted at the first end of the crossbeam, and connected with the solar panel for rotating the solar panel through the inclination angle (see Fig. 4-5 of Rhie depicting a second motorized mechanism  including, for example, 120, 140, 180, and 160 which, when modified into the system of Hu et al. above, provides for the second motorized mechanism mounted at the cited first end of the crossbeam 9 of Hu et al. and connected with the solar panel 12 for rotating the solar panel 12 through the inclination angle).
With regard to claim 12, dependent claim 11 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al. discloses wherein 
the wind turbine is mounted on the support base at a distance L from the predetermined point on the crossbeam (as depicted in Fig. 1, the cited wind turbine 10 is mounted on the support base 2 at a lateral distance L from the predetermined point on the crossbeam 9), and
is elevated to a vertical height, h, above the crossbeam (see annotated Fig. 1 above depicting the cited wind turbine 10 elevated to a vertical height, h, above the crossbeam 9 via the elevation arm).
With regard to claim 13, dependent claim 11 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al., as modified above, discloses wherein
the azimuthal angle ϴ is variable 10with the time of day to maintain the sun in a plane perpendicular to the solar panel (the cited structure of Hu et al., as modified above, is cited to read on the claimed “the azimuthal angle ϴ is variable 10with the time of day to maintain the sun in a plane perpendicular to the solar panel” because the azimuthal angle changes with the time of day since the sun’s position changes with the time of day; recall Tuli teaches the rotation assist in producing optimal energy output or conversion which, when modified into the system of Hu et al., would include rotation to position the solar panel 12 of Hu et al. perpendicularly with a plane with the sun to obtain maximum direct incident radiation).
With regard to claim 14, dependent claim 11 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al., as modified above, discloses wherein
the inclination angle is variable with the time of day, the date, and the latitude of the system to maintain an incidence of sunlight on the solar panel from a direction perpendicular to the solar panel (the system of Hu et al., as modified above, is cited to read on the claimed “the inclination angle is variable with the time of day, the date, and the latitude of the system to maintain an incidence of sunlight on the solar panel from a direction perpendicular to the solar panel” because the inclination angle changes with the time of day, date, and latitude of the system as the relative position of the sun changes with the time of day, date, and latitude of the system; recall Rhie teaches the solar panel can be positioned by rotation based on a sensed position of the sun and recall Tuli teaches the rotation assist in producing optimal energy output or conversion which, when modified into the system of Hu et al., would include rotation to position the solar panel 12 of Hu et al. perpendicularly with a plane with the sun to obtain maximum direct incident radiation).
With regard to claim 15, dependent claim 11 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al. discloses further comprising
a storage battery for receiving electricity from the solar panel and from the wind turbine for subsequent use (14, Fig. 1 and [0033]).
With regard to claim 16, Hu et al. discloses a method for manufacturing a system for generating renewable energy which comprises the steps of: 10
providing an elongated crossbeam having a first end and a second end (9 depicted in Fig. 1 as having a right first end and a second left end); 
mounting a solar panel at the first end of the crossbeam for harvesting solar energy (12 depicted in Fig. 1 as mounted to the cited first end of the crossbeam 9); 
positioning a wind turbine for harvesting wind energy (10, Fig. 1), wherein 
the 15wind turbine is positioned on the crossbeam at a distance from the solar panel to maintain the wind turbine down-sun from the solar panel (the cited wind turbine is cited to read on the claimed “is positioned on the crossbeam at a distance from the solar panel to maintain the wind turbine down-sun from the solar panel” because it is positioned on the cited crossbeam 9 at a lateral distance from the cited solar panel 12 to maintain the wind turbine down-sun from the solar panel, such as when the sun is directly above the solar panel 12), and 
to minimize a wind block condition for the wind turbine caused by the solar panel (see annotated Fig. 1 above depicting mounting of wind turbine 10 to crossbeam 9 via an elevation arm which is cited to read on the claimed “to minimize a wind block condition for the wind turbine caused by the solar panel” since the elevation arm minimizes a wind block condition for the wind turbine 10 caused by the solar panel 9 compared to a configuration without the elevation arm which would position the wind turbine 10 at a lower elevation). 

Hu et al. does not disclose mounting a first motorized mechanism on the crossbeam 20between the solar panel and the wind turbine for rotating the solar panel and the wind turbine with the crossbeam in a horizontal plane through an azimuthal angle ϴ around a vertical axis.
However, Tuli discloses a system for generating renewable energy (see Fig. 1) and teaches a crossbeam 5 mounted to a support base 4 for rotation of the crossbeam 5 in a horizontal plane around a vertical axis of the support base 4 through an azimuthal angle ϴ (see Fig. 1 and see [0072] teaching a motorized system in crossbeam 5 for rotation of the crossbeam 5 around the vertical support base 4).
Tuli teaches the rotation assist in producing optimal energy output or conversion (see [0072]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the crossbeam mounted on the support base of Hu et al. to include mounting the crossbeam to the support base for rotation of the crossbeam, as suggested by Tuli, because it would have provided for producing optimal energy output or conversion. 
Hu et al., as modified above, teaches the solar panel mounted to the crossbeam for rotation with the crossbeam through the angle ϴ and the wind turbine mounted to the crossbeam for rotation with the crossbeam through the angle ϴ because the cited solar panel 12 and the cited wind turbine 10 are mounted on the cited crossbeam 9 which, as modified to include the rotation suggested by Tuli above, would also rotate the mounted solar panel 12 and mounted wind turbine 10.
Hu et al., as modified above, teaches a first motorized mechanism mounted on the crossbeam between the solar panel and wind turbine for rotating the crossbeam through the azimuthal 5angle ϴ (see Fig. 1 and [0072] of Tuli depicting rotatable connection between the crossbeam 5 and support base 4 at a predetermined point on crossbeam 5 and teaching a motorized system in the crossbeam 5 in which the combination of the rotatable connection and the motorized system is cited to read on the claimed “first motorized mechanism”, as modified into the system of Hu et al. above).
With regard to claim 17, independent claim 16 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. 
Hu et al., as modified above, does not disclose wherein the solar panel is mounted for rotation of the solar panel through an inclination angle around a horizontal axis perpendicular to the crossbeam at the first end of the crossbeam with a second motorized mechanism.
However, Rhie discloses a system for generating renewable energy (see Fig. 7) and teaches a solar panel 50 which is mounted for rotations which can tilt the face of solar panel 50 up and down (see Fig. 2 depicting solar panel 50 mounted for rotation by motor 120 and motor 180 which rotates solar panel 50 through an inclination angle). Rhie teaches the solar panel can be positioned by rotation based on a sensed position of the sun.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the solar panel mounted to the first end of the crossbeam of Hu et al. to include mounting the solar panel for rotation as suggested by Rhie because it would have provide for positioning the solar panel based on the position of the sun. 
Hu et al., as modified above, teaches rotation of the cited solar panel 12 through an inclination angle around a horizontal axis perpendicular to the crossbeam 9 at the cited first end of the crossbeam as depicted in Fig. 1 of Hu et al., as modified to include the tilting rotation suggested by Rhie above.
Hu et al., as modified above, teaches a second motorized mechanism mounted at the first end of the crossbeam, and connected with the solar panel for rotating the solar panel through the inclination angle (see Fig. 4-5 of Rhie depicting a second motorized mechanism  including, for example, 120, 140, 180, and 160 which, when modified into the system of Hu et al. above, provides for the second motorized mechanism mounted at the cited first end of the crossbeam 9 of Hu et al. and connected with the solar panel 12 for rotating the solar panel 12 through the inclination angle).
With regard to claim 18, dependent claim 17 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al. discloses wherein 
the wind turbine is positioned at a distance L from the solar panel on the crossbeam (as depicted in Fig. 1, the cited wind turbine 10 is positioned at a distance L from the solar panel 12 on the crossbeam 9), and
is elevated to a vertical height, h, above the crossbeam (see annotated Fig. 1 above depicting the cited wind turbine 10 elevated to a vertical height, h, above the crossbeam 9 via the elevation arm).
With regard to claim 19, dependent claim 17 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al., as modified above, discloses wherein
the azimuthal angle ϴ is variable 10with the time of day to maintain the sun in a plane perpendicular to the solar panel (the cited structure of Hu et al., as modified above, is cited to read on the claimed “the azimuthal angle ϴ is variable 10with the time of day to maintain the sun in a plane perpendicular to the solar panel” because the azimuthal angle changes with the time of day since the sun’s position changes with the time of day; recall Tuli teaches the rotation assist in producing optimal energy output or conversion which, when modified into the system of Hu et al., would include rotation to position the solar panel 12 of Hu et al. perpendicularly with a plane with the sun to obtain maximum direct incident radiation).
With regard to claim 20, dependent claim 17 is obvious over Hu et al. in view of Tuli and Rhie under 35 U.S.C. 103 as discussed above. Hu et al., as modified above, discloses wherein
the inclination angle is variable with the time of day, the date, and the latitude of the system to maintain an incidence of sunlight on the solar panel from a direction perpendicular to the solar panel (the system of Hu et al., as modified above, is cited to read on the claimed “the inclination angle is variable with the time of day, the date, and the latitude of the system to maintain an incidence of sunlight on the solar panel from a direction perpendicular to the solar panel” because the inclination angle changes with the time of day, date, and latitude of the system as the relative position of the sun changes with the time of day, date, and latitude of the system; recall Rhie teaches the solar panel can be positioned by rotation based on a sensed position of the sun and recall Tuli teaches the rotation assist in producing optimal energy output or conversion which, when modified into the system of Hu et al., would include rotation to position the solar panel 12 of Hu et al. perpendicularly with a plane with the sun to obtain maximum direct incident radiation).
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhie (KR 10-0966026, filed in applicant submitted IDS on March 29, 2022) in view of Van Den Bulcke (U.S. Pub. 2012/0261926 A1).
With regard to claims 1 and 9, Rhie discloses a system for generating renewable energy with a down-sun wind turbine which comprises: 
a support base defining a vertical axis (20 depicted in Fig. 1 as defining a vertical axis): 5
a connector mounted on the support base for rotation of the connector in a horizontal plane around the vertical axis of the support base through an azimuthal angle ϴ (connector 140 depicted in Fig. 4 as mounted on the cited support base 20 and described as for rotation of the connector in a horizontal plane around the vertical axis of the support base 20 through an azimuthal angle ϴ); 
10a solar panel for harvesting solar energy (50, Fig. 4), wherein 
the solar panel is mounted at the connector for rotation with the connector through the angle ϴ (as depicted in Fig. 4, the cited solar panel 50 is mounted to the connector 140 for rotation with the connector through the angle ϴ), and 
for rotation of the solar panel through an inclination angle (as depicted in Fig. 4 at shaft 170 via motor 180).
15
Rhie does not disclose a wind turbine for harvesting wind energy
However, Van Den Bulcke discloses a system for generating renewable energy (see Title and Abstract). Van Den Bulcke teaches a support base (316, Fig. 19) which has a connector 320 which is coupled to gear box 318 at the rotatable connection with the support base 316 (see Fig. 19 wherein the connector 320 is formed as a crossbeam, or a transverse beam, cantilevered at a first end with the support base 316 at the rotation coupling at 318).
Van Den Bulcke teaches the combination of the wind turbine on the support base provides for generation of electricity by wind (see [0121]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the connector in the system of Rhie, which is for rotation about the vertical axis of the support base, to include the crossbeam and wind turbine design of Van Den Bulcke, also for rotation about the vertical axis of the support base, because it would have provided for additional generation of electricity by wind. 
Rhie, as modified by Van Den Bulcke above, teaches the cited crossbeam having a lateral first end and a lateral second end, wherein the crossbeam is mounted on the cited support base 20 at the first end of the cited crossbeam (recall configuration suggested in Fig. 19 of Van Den Buckle), for rotation of the cited crossbeam in a horizontal plane around the vertical axis of the cited support base 20 through an azimuthal angle.
Rhie, as modified by Van Den Bulcke above, teaches the cited solar panel 50 mounted at the first end of the crossbeam as the cited first end is at the position of modified connector 140 where solar panel 50 is also mounted.
Rhie, as modified by Van Den Bulcke above, teaches rotation of the solar panel 50 through an inclination angle around a horizontal axis perpendicular to the cited crossbeam at the cited first end of the crossbeam (see Fig. 4 of Rhie, as modified to include the laterally extending crossbeam connector of Van Den Bulcke above).
Rhie, as modified by Van Den Bulcke above, teaches the cited wind turbine for harvesting wind energy, the wind turbine is positioned on the cited crossbeam for rotation therewith through the angle via cited motor 120, and cited to read on the claimed “to maintain the wind turbine down-sun from the solar panel” because Rhie, as modified above, teaches the wind turbine positioned at a lateral distance from the cited solar panel 50 on the rotatable crossbeam which is structurally capable of maintaining the wind turbine down-sun from the solar panel, such as when the sun is directly above the solar panel 50.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        June 3, 2022